     Case 2:15-cr-00046-JAM-CKD Document 94 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:15-cr-0046 JAM CKD P
12                        Respondent,
13            v.                                          ORDER
14    GABRIELA CARTER,
15                        Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct her sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 6, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on movant and which contained notice to movant that any objections to the

22   findings and recommendations were to be filed within fourteen days. Movant has not filed

23   objections to the findings and recommendations.

24           Although it appears from the file that movant’s copy of the findings and recommendations

25   was returned, movant was properly served. It is the movant’s responsibility to keep the court

26   apprised of her current address at all times. Pursuant to Local Rule 182(f), service of documents

27   at the record address of the party is fully effective.

28   /////
                                                          1
     Case 2:15-cr-00046-JAM-CKD Document 94 Filed 09/03/21 Page 2 of 2


 1          The court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
 4   reviewed the file, the court finds the findings and recommendations to be supported by the record
 5   and by the magistrate judge’s analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The findings and recommendations filed August 6, 2021, are adopted in full;
 8          2. Movant’s § 2255 motion is denied;
 9          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
10   2253; and
11          4. The Clerk of the Court is directed to close the companion civil case, No. 2:19-cv-1571
12   JAM CKD P.
13

14
     Dated: September 3, 2021                       /s/ John A. Mendez
15
                                                    THE HONORABLE JOHN A. MENDEZ
16                                                  UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
